Citation Nr: 1413842	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  09-44 356	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected knee disabilities.  

2.  Entitlement to an initial compensable disability evaluation for a scar of the right knee.  

3.  Entitlement to an effective date prior to July 2, 2008 for the establishment of a 20 percent disability evaluation for left knee instability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan P. Connally, General Attorney


INTRODUCTION

The Veteran had active service from August 1990 to March 1992.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In April 2012, the Board issued a decision that, in part, denied the claims of entitlement to service connection for degenerative disc disease of the lumbar spine, entitlement to an initial compensable disability evaluation for a scar of the right knee, and entitlement to an effective date prior to July 2, 2008 for the establishment of a 20 percent disability evaluation for left knee instability.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the August 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the April 2012 Board decision that denied entitlement to service connection for degenerative disc disease of the lumbar spine, entitlement to an initial compensable disability evaluation for a scar of the right knee, and entitlement to an effective date prior to July 2, 2008 for the establishment of a 20 percent disability evaluation for left knee instability is vacated.  The remainder of the April 2012 Board decision remains undisturbed.



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals


